Citation Nr: 1035116	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for skin rash on the back 
and lower stomach, including as a result of exposure to 
herbicides.

2.  Entitlement to service connection for bilateral hearing loss 
disability.

3.  Entitlement to service connection for fungus on both feet.

4.  Entitlement to service connection for a throat tumor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

This appeal has been advanced on the Board's docket based on 
severe financial hardship.  See 38 C.F.R. § 20.900 (2009).

The Veteran served on active duty from August 1969 to February 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to service connection for a throat tumor 
is decided herein, whereas the other issues on appeal are 
addressed in the Remand which follows the Order section of this 
decision.  


FINDING OF FACT

A throat tumor was not present until more than one year following 
the Veteran's discharge from service and is not etiologically 
related to active service.


CONCLUSION OF LAW

Throat tumor was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects the Veteran was provided the required notice, 
to include notice with respect to the disability-rating and 
effective-date elements of the claim, in letters mailed in 
October 2005 and March 2006.  Although the second letter was sent 
after the initial adjudication of the claim, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the claimed 
disability.  Therefore, no disability rating or effective date 
will be assigned so failure to provide earlier notice with 
respect to those elements of the claim is no more than harmless 
error.

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim herein decided.  In this 
regard, the Board notes that service treatment records (STRs) and 
post-service records pertaining to treatment and evaluation of 
the Veteran's claimed disability have been associated with the 
claims folders.  The Veteran has not identified any outstanding, 
existing evidence that could be obtained to substantiate the 
claims, nor is the Board aware of such evidence.

The Veteran was provided an Agent Orange examination in January 
2006, but no additional VA examination has been provided nor has 
a medical opinion been obtained in response to the claim.  No VA 
examination or medical opinion is required with respect to the 
claim decided herein.  The Board notes there was nothing related 
to throat tumor in service and there is no competent evidence of 
nexus between the benign throat tumor removed in 2000 and 
service.  Under the circumstances, additional examination or 
medical opinion is not warranted.  

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will accordingly address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection on 
the basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  It also provides presumptive 
service connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in regulations 
prescribed under this section warrants a presumption of service-
connection by reason of having a positive association with 
exposure to an herbicide agent, and that becomes manifest within 
the period (if any) prescribed in such regulations in a veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 3 
of the Agent Orange Act of 1991 [note to this section], and (B) 
all other sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall take 
into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and 
exposure to an herbicide agent shall be considered to be positive 
for the purposes of this section if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association.  38 U.S.C.A. § 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection 
for his tumor of the throat, as he believes the tumor is related 
to his active duty service.  He believes that being exposed to 
herbicides, specifically Agent Orange, contributed to his current 
throat disability.  

The Veteran's service records indicate that during his period of 
service he served in Vietnam for approximately 11 months as a 
truck driver.  He moved supplies and food between Long Binh and 
other cities in South Vietnam.  Thus, the Veteran is presumed to 
have been exposed to herbicide agents.  See 38 C.F.R. § 
3.307(a)(6)(iii).  However, the throat tumor for which the 
Veteran is seeking service connection is not subject to 
presumptive service connection on the basis of herbicide 
exposure.

With respect to whether service connection is warranted on any 
other basis, the Board notes that the Veteran's service treatment 
records do not indicate that he ever complained of or was found 
to have a tumor of the throat, and the examination for discharge 
was negative for the presence of a tumor of his throat.  

As for post-service medical evidence, he was seen at Foothills 
Ear, Nose and Throat in March 2000 for a neck mass which had been 
present for five weeks.  The mass was excised in April 2000 and 
pathology reports showed that the tumor was not malignant; it was 
consistent with thyroglossal duct cyst.  There were no other 
reports of tumors of the throat in follow-up records.  More 
importantly, there is no competent evidence of a nexus between 
the Veteran's throat tumor and herbicide exposure or any other 
incident of service.  

While the Veteran might sincerely believe that his throat tumor 
was caused by his exposure to herbicides in service, his lay 
opinion concerning this matter requiring medical expertise is of 
no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Accordingly, the Board must conclude that service connection is 
not warranted for the Veteran's throat tumor.  In reaching this 
decision, the Board has determined that the benefit-of-the doubt 
rule is not applicable to this claim because the preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for throat tumor is denied.


REMAND

The Veteran has maintained and the Board accepts that he was 
exposed to acoustic trauma in his duties as a diesel truck driver 
and supply and food transporter between Long Binh and multiple 
other cities in Vietnam.  He alleges he was given no examination 
for hearing loss at separation.  The service treatment records 
reflect hearing loss was found on the examination for entrance 
into service but no hearing loss was found on the separation 
examination.  Treatment records from Foothills Ear, Nose and 
Throat dated from March 2001 show an assessment of asymmetrical 
hearing loss suspected to be due to noise exposure.  The Veteran 
reported a current practice of drag racing, but noted that he 
wore small earplugs with this.  Under the circumstances, the 
Board finds that an examination is warranted to determine whether 
there is current hearing loss that is related to service.  

The Veteran also claims that he developed a chronic rash on his 
back and lower stomach and a fungus infection of his feet in 
service as a result of his exposure to herbicides or dampness 
while in Vietnam.  Recent treatment records reflect treatment for 
a fungus infection of the toes and a skin rash.  Under the 
circumstances, the Board finds that an examination is warranted 
to determine whether there is current skin disability that is 
related to service.

In light of these circumstances, this case is REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:

1.  The AMC or RO should arrange for the 
Veteran to be afforded an examination to 
determine the nature and etiology of the 
Veteran's bilateral hearing loss.  The 
claims folder must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and the review of the 
claims folder, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
Veteran's hearing loss is etiologically 
related to his active service, to include 
noise exposure therein.  The Veteran's 
assertions as to being exposed to acoustic 
trauma through his duties as a diesel truck 
driver should be considered credible for 
the purposes of the opinion.  The rationale 
for the opinion must be provided.

2.  The RO or the AMC should arrange for 
the Veteran to be afforded an examination 
by a physician with sufficient expertise to 
determine the nature and etiology of the 
Veteran's claimed skin rash on the back and 
lower abdomen and fungus infection of the 
feet.  The claims folder must be made 
available to and reviewed by the examiner.  
Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that the claimed disabilities are 
etiologically related to the Veteran's 
active service.  For purposes of the 
opinion, the examiner should assume that 
the Veteran is a credible historian.  The 
rationale for the opinion must be provided.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


